Caton, C. J. A day or two before the final payment on the land in question was due, the purchaser, by his agent, called on the seller, and asked for an extension for a few days. The seller did not make a positive agreement to extend the time, but told the purchaser that he never took advantage in such cases, and said that a few days would make no difference. Five days after the money was due, another party appeared, and told the seller that the first purchaser did not intend to take the land, offered one hundred dollars more for it, which was accepted, and a conveyance made. The same day the first purchaser ap-„ peared, and offered to make his last payment and take a deed, but was told it was too late. If here was no legal and binding agreement to postpone the payment, for a breach of which an action at law could have been maintained, there was such assurances as were binding upon the vendor’s conscience, and such as are" sufficient in a court of equity to excuse the purchaser from a strict and punctual performance. The vendor’s assurances occasioned the delay, and he ought not in good faith to be allowed to take advantage of it. As to the second purchaser, his rights are not entitled to a moment’s consideration, but his conduct deserves the severest reprehension. He acquired them by means of a falsehood. He falsely assured the vendor that the first purchaser did not wish to complete his purchase, for the mere purpose of getting the land himself. He was not only a purchaser with actual notice, but his hands are stained with actual fraud. The decree is affirmed. Decree affirmed.